By the Court.
This court cannot revise the finding in matter of fact of the judge by whom the case was tried with out a jury. The bill of exceptions fails to show that the judge *32made any ruling in matter of law, beyond declining to rule that the facts which the evidence tended to prove did not constitute in law such a breach of the contract, on the part of the vendor, as would release the purchaser from his obligations, and entitle him to recover back the part of the purchase money already paid; and does not disclose the nature and degree of the injuries to the property with sufficient fulness and distinctness to enable this court to determine that the refusal so to rule was erroneous.

Exceptions overruled.